      Case 2:19-cv-00723-TLN-AC Document 15 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                No. 2:19-cv-0723-TLN-AC
12                        Plaintiff,
13           v.                                         ORDER
14    Z. CRUME, et al.,
15                        Defendants.
16

17          Shawn Damon Barth (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 31, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. (ECF No. 10.) Plaintiff has not filed

23   objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
      Case 2:19-cv-00723-TLN-AC Document 15 Filed 05/15/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed March 31, 2020 (ECF No. 10) are adopted in

 5   full; and

 6           2. Plaintiff’s motion for preliminary injunction (ECF No. 6) is DENIED.

 7           IT IS SO ORDERED.

 8   DATED: May 14, 2020

 9

10

11                                                         Troy L. Nunley
                                                           United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
